





Exhibit 10.5


October 26, 2020


Ms. Pat Wadors




Re: Compromise and Release


Dear Pat:


This letter sets forth the substance of the Compromise and Release Agreement
(the “Agreement”) between you ServiceNow, Inc. (the “Company”) concerning the
administration of certain provisions set forth in your offer letter agreement
between you and the Company dated December 30, 2017. Reference is made to the
following facts:


A.You and the Company entered into an employment letter agreement (the
“Employment Agreement”) dated December 30, 2017 (which amended and restated an
agreement dated July 25, 2017); and


B.As described in Section 5(a) of the Employment Agreement, you were granted a
New Hire RSU with a vesting period extending over three years; and


C.As described in Section 6(b) of the Employment Agreement, certain clawback
arrangements were put in place in the event that you voluntarily resigned from
your position without “Good Reason” on or after the third anniversary of
September 17, 2017 (the “Grant Date”) and prior to the four year anniversary of
the Grant Date (the “Clawback Provision”); and


D.There is now a dispute as to the meaning, intent and administration of the
Clawback Provision; and


E.The parties now wish to resolve the dispute pursuant to a mutual agreement.


In recognition of the facts above, the parties agree as follows:


1.Separation Date. You have previously agreed with the Company that your final
day of employment would be November 18, 2020 (the “Original Separation Date”).
In the event that you resigned from your employment on that date, you would have
an additional vesting date in three separate RSU awards, as follows: (i) 3,094
shares of Grant ID Number 80780231-P on November 7, 2020; (ii) 1,263 shares of
Grant ID Number 8331926 on November 12, 2020; (iii) 251 shares of Grant ID
Number 8331927 on November 12, 2020; and (iv) 181 shares of Grant ID Number
8342923 on November 17, 2020 (the “November Vestings”), with an anticipated fair
market value at date of vesting in excess of $2.4 million. In exchange for the
compromise and release set forth in Paragraph 3, below, the parties have agreed
that your final date of employment will be October 28, 2020 (the “Revised
Separation Date”), such that you will not vest in any of these November
Vestings. On the Revised Separation Date, the Company will pay you all accrued
salary earned through the Revised Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to this payment regardless of
whether or not you sign this Agreement.



--------------------------------------------------------------------------------





2.Transition Period. Between now and the Revised Separation Date (the
“Transition Period”), you will continue to use your best efforts to perform your
currently assigned duties and responsibilities, and to transition these duties
and responsibilities, as requested by the Company (the “Transition Services”).
You must continue to comply with all of your contractual and legal obligations
to the Company, and comply with the Company’s policies and procedures during the
Transition Period. During the Transition Period, you will continue to receive
your current base salary, subject to standard withholdings and deductions; you
will continue to accrue vacation according to Company policy; and you will
continue to be eligible for the Company’s standard benefits, subject to the
terms of such plans and programs.


3.Compromise and Release of Clawback Provision. In recognition of a good faith
dispute as to the meaning, intent and administration of the Clawback Provision,
you and the Company agree that your agreement to the Revised Separation Date and
consequent forfeiture of the November Vestings shall constitute full
satisfaction of the Parties’ rights and obligations with respect to the Clawback
Provision. As further consideration for this Compromise and Release, you further
agree: (i) on or within twenty-one (21) days of your receipt of this Agreement,
you sign it and allow the releases contained herein to become effective; and
(ii) you will fully comply with your obligations hereunder during the Transition
Period and thereafter. In the event the Company believes you have not fully
complied with your obligations, the Company must provide you written notice of
such event and provide you three (3) days to cure such event, until which time
you will be deemed to have fully complied.


4.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Revised Separation Date. You further acknowledge
and agree that you are not entitled to receive, and shall not receive, any
severance benefits or additional vesting of any equity grants from the Company
pursuant to your Employment Agreement or any other agreement or plan providing
for severance benefits or additional vesting.


5.Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice and within ten (10)
days after you submit the expense reimbursement statement.


6.Proprietary Information Obligations. Both during and after your employment you
acknowledge your continuing obligations under your Proprietary Information and
Inventions Agreement, including your obligations not to use or disclose any
non-public confidential or proprietary information of the Company. A copy of
your Proprietary Information and Inventions Agreement is attached hereto as
Exhibit A.


7.Cooperation. You agree to cooperate reasonably with the Company in connection
with its actual or contemplated defense, prosecution, or investigation of any
claims or demands by or against third parties, or other matters arising from
events, acts, or failures to act that occurred during the period of your
employment by the Company. Such cooperation includes, without limitation, making
yourself available to the Company upon reasonable notice, without subpoena, to
provide complete, truthful and accurate information in witness interviews,
depositions, and trial testimony. The Company will reimburse you for reasonable
out-of-pocket expenses you incur in connection with any such cooperation
(excluding foregone wages) and will make reasonable efforts to accommodate your
scheduling needs.



--------------------------------------------------------------------------------





8.No Admissions. You and the Company understand and agree that the promises and
payments in consideration of this Agreement shall not be construed to be an
admission of any liability or obligation by either you or the Company to one
another or to any other person. The Company will defend you with respect to any
claims brought against you that arise in any manner out of your employment with
the Company, provided that the Company shall select defense counsel, and, except
where the Company’s and your interests diverge, control the defense. If the
Company’s and your interests diverge, the Company shall jointly and severally
provide you with separate counsel at the Company’s expense and indemnify or
continue to indemnify you as set forth in this Section 8. The Company will
indemnify you to the greatest extent permitted by law, with respect to any
judgment, verdict, or order against you for good faith conduct by you which
is/was within the course and scope of your employment.


9.Your Release of Claims.


a.General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, and its affiliated, related, parent and
subsidiary entities, and its and their current and former directors, officers,
employees, shareholders, partners, agents, predecessors, successors, insurers,
affiliates, and assigns, each in their individual capacity as such
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).


b.Scope of Release. The Released Claims include, but are not limited to: (i) all
claims arising out of or in any way related to your employment with the Company,
or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company, or vesting in any such benefits; (iii) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (iv) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (v) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).





--------------------------------------------------------------------------------





c.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
via e-mail of your revocation to the Company’s GC at
russell.elmer@servicenow.com); and (v) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after the date that this Agreement is signed by you provided that you
do not revoke it (the “Effective Date”)
d.Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (the “Excluded Claims”): (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party or under applicable law; or to
accrued, vested benefits under any employee benefit, stock, savings, insurance
or pension plan of the Company (ii) any rights which are not waivable as a
matter of law, including your rights to COBRA; and (iii) any claims for breach
of this Agreement. You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims. You
understand that nothing in this Agreement limits your ability to file a charge
or complaint with any Governmental Agency. While this Agreement does not limit
your right to receive an award for information provided to the Securities and
Exchange Commission, you understand and agree that, to maximum extent permitted
by law, you are otherwise waiving any and all rights you may have to individual
relief based on any claims that you have released and any rights you have waived
by signing this Agreement.


10.The Company’s Release. You hereby represent and warrant that other than the
Excluded Claims above, you are not aware of any action or inaction on your part
that would give rise to a claim against you by the Company. In reliance upon
your representations and warranties above, the Company here hereby generally and
completely releases you from any and all claims, liabilities and obligations,
both known and unknown, arising out of your employment with the Company
including, but not limited to, any repayment obligation as set forth in Section
6 of your Employment Agreement.


11.Section 1542 Waiver. THE PARTIES UNDERSTAND THAT THIS AGREEMENT INCLUDES
RELEASES OF ALL KNOWN AND UNKNOWN CLAIMS. In giving the releases herein, which
includes claims which may be unknown to the parties at present, the parties
acknowledge that they have read and understand Section 1542 of the California
Civil Code, which reads as follows:


“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her would have materially
affected his or her settlement with the debtor or released party."


The parties hereby expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to their respective releases of any unknown or unsuspected claims
herein.





--------------------------------------------------------------------------------





12.General. This Agreement, including its exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.





--------------------------------------------------------------------------------







If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.




Sincerely,


ServiceNow, Inc.


By: /s/ Russ Elmer
Russ Elmer
Corporate Secretary


Exhibit A – Proprietary Information and Inventions Agreement


Accepted and Agreed:


/s/ Pat Wadors
Pat Wadors


October 26, 2020
Date





















































--------------------------------------------------------------------------------









Exhibit A
[Proprietary Information and Inventions Agreement]

